Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 1 of 48




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       Case No.___________


CYNTHIA MINKLEY,

                     Plaintiff,                   DEMAND FOR JURY TRIAL

     v.

BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC.;

SANOFI US SERVICES INC.;

PFIZER INC.; and

GLAXOSMITHKLINE, LLC,

                     Defendants.



                                           COMPLAINT

          Plaintiff, by and through undersigned counsel, hereby bring this Complaint for damages

  against Defendants, Boehringer Ingelheim Pharmaceuticals, Inc., Sanofi US Services Inc., Pfizer

  Inc., and Glaxosmithkline, LLC, and allege the following:

                                         INTRODUCTION

          1.     N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to be a

  chemical biproduct of making rocket fuel in the early 1900s but, today, its only use is to induce

  tumors in animals as part of laboratory experiments. Its only function is to cause cancer. It has

  no business being in a human body.

          2.     Zantac (chemically known as ranitidine), the popular antacid medication used by




                                                  1
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 2 of 48



 millions of people every day, leads to the production of staggering amounts of NDMA when it is

 digested by the human body. The U.S. Food and Drug Administration’s (“FDA”) allowable

 daily limit of NDMA is 96 ng (nanograms) and yet, in a single dose of Zantac, researchers are

 discovering over 3 million ng.

        3.       These recent revelations by independent researchers have caused widespread

 recalls of Zantac both domestically and internationally, and the FDA is actively investigating the

 issue, with its preliminary results showing “unacceptable” levels of NDMA. Indeed, the current

 owner and controller of the Zantac new drug applications (“NDAs”) has recalled all Zantac in

 the United States.

        4.       To be clear, this is not a contamination case—the levels of NDMA that

 researchers are seeing in Zantac is not the product of some manufacturing error. The high levels

 of NDMA observed in Zantac is a function of the ranitidine molecule and the way it breaks down

 in the human digestive system.

        5.       Plaintiff Cynthia Minkley took Zantac for approximately ten (10) years and, as a

 result, developed cancer. Her cancer was caused by NDMA exposure created by the ingestion of

 Zantac. This lawsuit seeks damages against the Defendants for causing Ms. Minkley to develop

 colon cancer.

                                              PARTIES

        6.       Plaintiff Cynthia Minkley (hereinafter “Plaintiff”), resides in Palm Beach County,

 Florida and is citizen of Florida and not of any other state.

        7.       Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a Delaware

 corporation with its principal place of business located at 900 Ridgebury Road, Ridgefield,

 Connecticut 06877. BI is a citizen of Connecticut and Delaware, and not of any other state. BI




                                                   2
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 3 of 48



 is a subsidiary of the German company Boehringer Ingelheim Corporation. BI owned and

 controlled the NDA for over-the-counter (“OTC”) Zantac between December 2006 and January

 2017, and manufactured and distributed the drug in the United States, including Florida, during

 that period.

        8.      Defendant Sanofi US Services Inc., (“Sanofi”) is a Delaware corporation with its

 principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is

 a wholly owned subsidiary of Sanofi S.A. Sanofi is a citizen of Delaware and New Jersey and is

 not a citizen of any other state. Sanofi controlled the NDA for OTC Zantac starting in January

 2017 through the present and manufactured and distributed the drug in the United States,

 including Florida, during that period. Sanofi voluntarily recalled all brand name OTC Zantac on

 October 18, 2019.

        9.      Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its principal place

 of business located at 235 East 42nd Street, New York, New York 10017. Pfizer is a citizen of

 Delaware and New York and is not a citizen of any other state. In 1993, Glaxo Wellcome, plc

 formed a joint venture with Warner-Lambert, Inc. to develop and obtain OTC approval for

 Zantac. That OTC approval was obtained in 1995. In 1997, Warner-Lambert and Glaxo

 Wellcome ended their joint venture, with Warner-Lambert retaining control over the OTC NDA

 for Zantac and the Zantac trademark in the U.S. and Glaxo Wellcome retaining control over the

 Zantac trademark internationally. In 2000, Warner-Lambert was acquired by Pfizer, who

 maintained control over the Zantac OTC NDA until December 2006.

        10.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware company with its

 principal place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and

 Five Moore Drive, Research Triangle, North Carolina, 27709. GSK is a wholly owned




                                                 3
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 4 of 48



 subsidiary of GlaxoSmithKline, plc, which is its sole member. GlaxoSmithKline, plc is a citizen

 of the United Kingdom, and is not a citizen of any state in the United States. GlaxoSmithKline

 plc is the successor-in-interest to the companies that initially developed, patented, and

 commercialized the molecule known as ranitidine. Ranitidine was initially developed by Allen &

 Hanburys Ltd., which was a subsidiary of Glaxo Labs Ltd. Allen & Hanburys Ltd. was awarded

 Patent No. 4,128,658 by the U.S. Patent and Trademark Office in December 1978, which

 covered the ranitidine molecule. In 1983, Glaxo Holdings, Ltd. was awarded approval by the

 U.S. FDA to sell Zantac in the United States. Glaxo Holdings, Ltd. was later absorbed into

 Glaxo Wellcome, plc. And then, in 2000, GlaxoSmithKline, plc and GSK were created by the

 merger of Glaxo Wellcome and SmithKline Beecham. GSK, and its predecessors, controlled the

 prescription Zantac NDA between 1983 and 2009.

                                    JURISDICTION AND VENUE

         11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There is

 complete diversity of citizenship between the parties. In addition, Plaintiff seeks damages in

 excess of $75,000, exclusive of interest and costs.

         12.     This Court has personal jurisdiction over each Defendant insofar as each

 Defendant is authorized and licensed to conduct business in the State of Florida, maintains and

 carries on systematic and continuous contacts in this judicial district, regularly transacts business

 within this judicial district, and regularly avails itself of the benefits of this judicial district.

         13.     Additionally, the Defendants caused tortious injury by acts and omissions in this

 judicial district and caused tortious injury in this district by acts and omissions outside this

 district while regularly doing and soliciting business, engaging in a persistent course of conduct,

 and deriving substantial revenue from goods used or consumed and services rendered in this




                                                      4
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 5 of 48



 judicial district. The Plaintiff was, indeed, exposed to Zantac in this judicial district.

         14.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391 because a

 substantial part of the events or omissions giving rise to this claim occurred within this judicial

 district.

                                    FACTUAL ALLEGATIONS

 I.      Brief History of Zantac and Ranitidine

         15.      Zantac was developed by John Bradshaw in 1976 and approved for prescription

 use by the FDA in 1983. The drug belongs to a class of medications called histamine H2-

 receptor antagonists (or H2 blockers), which decrease the amount of acid produced by the

 stomach and are used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other

 gastrointestinal conditions. Ranitidine was specifically developed by Glaxo in response to the

 then leading H2 blocker, cimetidine (Tagamet).

         16.      At the time that ranitidine was developed, there was scientific literature

 suggesting that drugs like ranitidine, which contain a dimethylamine (“DMA”) group within the

 molecule, are highly likely to form NDMA, when combined with other substances, i.e., nitrite,

 already found in the body. Indeed, nitrite is not only naturally found in the body, but bacteria

 and enzymes in the body, reduce the nitrates (NO3) found in food into nitrites (NO2-) and many

 foods and preservatives contain nitrates. Glaxo scientists should have known that human

 physiology and diet would lead to the development of NDMA in the human body after ingestion

 of ranitidine.

         17.      Due in large part to GSK’s marketing strategy, Zantac was a wildly successful

 drug, reaching $1 billion in total sales in December 1986. As one 1996 article put it, Zantac

 became “the best-selling drug in history as a result of a shrewd, multifaceted marketing strategy




                                                    5
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 6 of 48



 that . . .enabled the product to dominate the acid/peptic marketplace.”1 Significantly, the

 marketing strategy that led to Zantac’s success emphasized the purported safety of the drug.

         18.     Zantac became available without a prescription in 1996, and generic versions of

 the drug (ranitidine) became available the following year. Although sales of brand-name Zantac

 declined as a result of generic and alternative products, Zantac sales have remained strong over

 time. As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United

 States, with sales of Zantac 150 totaling $128.9 million—a 3.1% increase from the previous year.

         19.     On September 13, 2019, in response to a citizen’s petition filed by Valisure, Inc.

 (discussed in detail below), U.S. and European regulators stated that they are reviewing the

 safety of ranitidine.

         20.     On September 18, 2019, Novartis AG’s Sandoz Unit, which makes generic drugs,

 stated that it was halting the distribution of its versions of Zantac in all markets, while Canada

 requested drug makers selling ranitidine to stop distribution.

         21.     On September 28, 2019, CVS Health Corp. stated that it would stop selling

 Zantac and its own generic ranitidine products out of concern that it might contain a carcinogen.

 CVS has been followed by Walmart, Inc., Walgreens Boot Alliance, and Rite Aid Corp. to also

 remove Zantac and ranitidine products.

         22.     On October 2, 2019, the FDA stated that it was ordering all manufacturers of

 Zantac and ranitidine products to conduct testing for NDMA and that preliminary results

 indicated unacceptable levels of NDMA so far.

         23.     On November 1, 2019, the FDA released is preliminary results, showing unsafe




 1
  Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE
 MARKETING 4, 24 (Winter 1996).

                                                   6
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 7 of 48



 levels of NDMA in various ranitidine products, including the brand name products controlled by

 Sanofi.

           24.   At no time did any Defendant attempt to include a warning about NDMA or any

 cancer, nor did the FDA ever reject such a warning. Defendants had the ability to unilaterally

 add an NDMA and/or cancer warning to the Zantac label (for both prescription and OTC)

 without prior FDA approval pursuant to the Changes Being Effected regulation. Had any

 Defendant attempted to add an NDMA warning to the Zantac label (either for prescription or

 OTC), the FDA would not have rejected it.

 II.       Dangers of NDMA

           25.   NDMA is a semi-volatile organic chemical that forms in both industrial and

 natural processes. It is a member of N-nitrosamines, a family of potent carcinogens. The

 dangers that NDMA poses to human health have long been recognized. A news article published

 in 1979 noted that “NDMA has caused cancer in nearly every laboratory animal tested so far.”2

 NDMA is no longer produced or commercially used in the United States, except for research,

 such as a tumor initiator in certain animal bioassays. In other words, it is only a poison.

           26.   Both the Environmental Protection Agency (“EPA”) and the International Agency

 for Research on Cancer (“IARC”) have classified NDMA as a probable human carcinogen. And

 the World Health Organization (“WHO”) has stated that scientific testing indicates that NDMA



 2
   Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
 (CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
 reserve’s water, THE GLOBE AND MAIL CANADA) (Jan. 6, 1990) (reporting that residents of Six
 Nations Indian Reserve “have been advised not to drink, cook or wash in the water because
 testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct
 chemical that has been linked to cancer”); Kyrtopoulos et al, DNA adducts in humans after
 exposure to methylating agents, 405 MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure
 of rats to very low doses of NDMA gives rise predominantly to liver tumours, including tumors
 of the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells”).

                                                  7
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 8 of 48



 consumption is positively associated with either gastric or colorectal cancer and suggests that

 humans may be especially sensitive to the carcinogenicity of NDMA.

        27.     As early as 1980, consumer products containing unsafe levels of NDMA and

 other nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of

 the FDA.

        28.     Most recently, beginning in the summer of 2018, there have been recalls of

 several generic drugs used to treat high blood pressure and heart failure—Valsartan, Losartan,

 and Irbesartan—because the medications contained nitrosamine impurities that do not meet the

 FDA’s safety standards. The FDA has established a permissible daily intake limit for the

 probable human carcinogen, NDMA, of 96 ng (nanogram). However, the highest level of

 NDMA detected by the FDA in any of the Valsartan tablets was 20.19 μg (or 20,190 ng) per

 tablet. In the case of Valsartan, the NDMA was an impurity caused by a manufacturing defect,

 and thus NDMA was present in only some products containing Valsartan. Zantac poses a greater

 safety risk than any of the recently recalled Valsartan tablets. Not only is NDMA a byproduct of

 the ranitidine molecule, itself, but the levels observed in recent testing show NDMA levels in

 excess of 3,000,000 ng.

        29.     Tobacco smoke also contains NDMA. One filtered cigarette contains between 5

 to 43 ng of NDMA.

        30.     In mouse studies examining the carcinogenicity of NDMA through oral

 administration, animals exposed to NDMA developed cancer in the kidney, bladder, liver, and

 lung. In comparable rat studies, similar cancers were observed in the liver, kidney, pancreas, and

 lung. In comparable hamster studies, similar cancers were observed in the liver, pancreas, and

 stomach. In comparable Guinea-pig studies, similar cancers were observed in the liver and lung.




                                                  8
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 9 of 48



 In comparable rabbit studies, similar cancers were observed in the liver and lung.

          31.     In other long-term animal studies in mice and rats utilizing different routes of

 exposures—inhalation, subcutaneous injection, and intraperitoneal (abdomen injection)—cancer

 was observed in the lung, liver, kidney, nasal cavity, and stomach.

          32.     Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning it is

 considered safe to take during pregnancy. However, in animal experiments, for those animals

 exposed to NDMA during pregnancy, the offspring had elevated rates of cancer in the liver and

 kidneys.

          33.     In addition, NDMA breaks down into various derivative molecules that,

 themselves, are associated with causing cancer. In animal studies, derivatives of NDMA induced

 cancer in the stomach and intestine (including colon).

          34.     Research shows that lower levels of NDMA, i.e., 40 ng, are fully metabolized in

 the liver, but high doses enter the body’s general circulation.

          35.     Numerous in vitro studies confirm that NDMA is a mutagen—causing mutations

 in human and animal cells.

          36.     Overall the animal data demonstrates that NDMA is carcinogenic in all animal

 species tested: mice, rats, Syrian golden, Chinese and European hamsters, guinea-pigs, rabbits,

 ducks, mastomys, fish, newts, and frogs.

          37.     Pursuant to the EPA cancer guidelines, “tumors observed in animals are generally

 assumed to indicate that an agent may produce tumors in humans.”3

          38.     In addition to the overwhelming animal data linking NDMA to cancer, there are

 numerous human epidemiological studies exploring the effects of dietary exposure to various



 3
     See https://www3.epa.gov/airtoxics/cancer_guidelines_final_3-25-05.pdf.

                                                    9
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 10 of 48



  cancers. And, while these studies (several discussed below) consistently show increased risks of

  various cancers, the exposure levels considered in these studies are a very small fraction—as

  little as 1 millionth—the exposures noted in a single Zantac capsule, i.e., 0.191 ng/day (dietary)

  v. 304,500 ng/day (Zantac).

         39.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure

  with 220 cases, researchers observed a statistically significant 700% increased risk of gastric

  cancer in persons exposed to more than 0.51 ng/day.4

         40.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure

  with 746 cases, researchers observed statistically significant elevated rates of gastric cancer in

  persons exposed to more than 0.191 ng/day.5

         41.     In another 1995 epidemiological case-control study looking at, in part, the effects

  of dietary consumption on cancer, researchers observed a statistically significant elevated risk of

  developing aerodigestive cancer after being exposed to NDMA at .179 ng/day.6

         42.     In a 1999 epidemiological cohort study looking at NDMA dietary exposure with

  189 cases and a follow up of 24 years, researchers noted that “N-nitroso compounds are potent

  carcinogens” and that dietary exposure to NDMA more than doubled the risk of developing

  colorectal cancer.7

         43.     In a 2000 epidemiological cohort study looking at occupational exposure of




  4
    Pobel, et al., Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study
    in Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).
  5
    La Vecchia, et al., Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER. PREV. 469–
    474 (1995).
  6
    Rogers, et al., Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk of upper
    aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36 (1995).
  7
    Knekt, et al., Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure to Nitrate,
  Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER 852–856 (1999)

                                                   10
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 11 of 48



  workers in the rubber industry, researchers observed significant increased risks for NDMA

  exposure for esophagus, oral cavity, pharynx, prostate, and brain cancer.8

         44.     In a 2011 epidemiological cohort study looking at NDMA dietary exposure with

  3,268 cases and a follow up of 11.4 years, researchers concluded that “[d]ietary NDMA intake

  was significantly associated with increased cancer risk in men and women” for all cancers, and

  that “NDMA was associated with increased risk of gastrointestinal cancers” including rectal

  cancers.9

         45.     In a 2014 epidemiological case-control study looking at NDMA dietary exposure

  with 2,481 cases, researchers found a statistically significant elevated association between

  NDMA exposure and colorectal cancer.10

  III.   How Ranitidine Transforms into NDMA Within the Body




  8
    Straif, et al., Exposure to high concentrations of nitrosamines and cancer mortality among a
    cohort of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).
  9
    Loh, et al., N-nitroso compounds and cancer incidence: the European Prospective
    Investigation into Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR. 1053–61
    (2011).
  10
      Zhu, et al., Dietary N-nitroso compounds and risk of colorectal cancer: a case-control study
    in Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR. 6, 1109–1117 (2014).

                                                  11
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 12 of 48



          46.        The high levels of NDMA produced by Zantac are not caused by a manufacturing

  defect but are inherent to the molecular structure of ranitidine, the active ingredient in Zantac.

  The ranitidine molecule contains both a nitrite and DMA group which are well known to

  combine to form NDMA. See Fig. 1. Thus, ranitidine produces NDMA by “react[ing] with

  itself,” which means that every dosage and form of ranitidine, including Zantac, exposes users to

  NDMA.


                      Figure 1 – Ranitidine Structure & Formation of NDMA




          47.        The formation of NDMA by the reaction of DMA and a nitroso source (such as a

  nitrite) is well characterized in the scientific literature and has been identified as a concern for

  contamination of the American water supply.11 Indeed, in 2003, alarming levels of NDMA in

  drinking water processed by wastewater treatment plants was specifically linked to the presence

  of ranitidine.12



  11
     Ogawa, et al., Purification and properties of a new enzyme, NG, NG-dimethylarginine
    dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).
  12
     Mitch, et al., N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review,
    20 ENV. ENG. SCI. 5, 389-404 (2003).

                                                    12
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 13 of 48



         48.     In 1981, the very year Zantac was launched commercially outside of the US, two

  exchanges in The Lancet—one of the most widely read and respected medical and scientific

  publications—discussed the potential toxicity of cimetidine and ranitidine. Cimetidine, also an

  H2 blocker, has a similar chemical structure to ranitidine.

         49.     Dr. Silvio de Flora, an Italian researcher from the University of Genoa, wrote

  about experiments he had conducted looking at cimetidine and ranitidine in human gastric fluid.

  When ranitidine was exposed to gastric fluid in combination with nitrites, his experiment showed

  “toxic and mutagenic effects[.]”13 Dr. de Flora hypothesized that these effects could have been

  caused by the “formation of more than one nitroso derivative [which includes NDMA] under our

  experimental conditions.” Concerned with these results, Dr. de Flora cautioned that, in the

  context of ranitidine ingestion:

         …it would seem prudent to avoid nitrosation as far as possible by, for example,
         suggesting a diet low in nitrates and nitrites, by asking patients not to take these at
         times close to (or with) meals, or by giving inhibitors of nitrosation such as ascorbid
         acid.
         50.     GSK responded to Dr. de Flora’s concern.14 A group of GSK researchers

  specifically noted they “were obviously concerned as to whether or not a mutagenic N-nitroso

  derivative of ranitidine could be formed in the stomach.” Apparently, GSK was fully aware of

  the potential NDMA issue. GSK acknowledged that ranitidine that in the presence of nitrites, a

  “N-nitroso nitrolic acid derivative was formed” that was “mutagenic[.]” GSK, however,

  dismissed this finding because the levels of nitrate used were much higher than what would be

  expected to occur after a meal and, therefore, any N-Nitroso compound found would not likely




  13
     De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET
    993-994 (Oct. 31, 1981).
  14
     Brittain, et al., The Safety of Ranitidine, THE LANCET 1119 (Nov. 14, 1981).

                                                  13
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 14 of 48



  occur in human in real world experiences. GSK asserted that “no mutagenic nitrosated product

  of ranitidine is likely to be formed in man under any conceivable physiological conditions[.]”

         51.     In 1983, the same year Zantac was approved in the U.S., seven researchers from

  the University of Genoa published a study discussing the nitrosation of ranitidine and its

  genotoxic effects (ability to harm DNA).15 The researchers concluded:

         [I]t appears that reaction of ranitidine with excess sodium nitrite under acid conditions
         gives rise to a nitroso-derivative (or derivatives) [like NDMA] capable of inducing
         DNA damage in mammalian cells. … These findings are consistent with those of De
         Flora, who showed that preincubation of ranitidine with excess nitrite in human gastric
         juice resulted in mutagenic effects[.]
         52.     Then, again in 1983, Dr. de Flora, along with four other researchers, published the

  complete findings.16 The results “confirm our preliminary findings on the formation of

  genotoxic derivatives from nitrite and ranitidine[.]” Id. Again, the authors noted that:

         [T]he widespread clinical use [of ranitidine] and the possibility of a long-term
         maintenance therapy suggest the prudent adoption of some simple measures, such as
         a diet low in nitrates and nitrites or the prescription of these anti-ulcer drugs at a
         suitable interval from meals … Ascorbic acid has been proposed as an inhibitor of
         nitrosation combined with nitrosatable drugs and appears to block efficiently the
         formation of mutagenic derivatives from . . . ranitidine.

  Id.

         53.     The high instability of the ranitidine molecule was elucidated in scientific studies

  investigating ranitidine as a source of NDMA in drinking water and specific mechanisms for the

  breakdown of ranitidine were proposed.17 These studies underscore the instability of the NDMA

  group on the ranitidine molecule and its ability to form NDMA in the environment of water




  15
     Maura, et al., DNA Damage Induced by Nitrosated Ranitidine in Cultured Mammalian Cells,
    18 TOX. LTTRS. 97-102 (1983).
  16
     De Flora, et al., Genotoxicity of nitrosated ranitidine, 4 CARCINOGENESIS 3, 255-260 (1983).
  17
     Le Roux, et al., NDMA Formation by Chloramination of Ranitidine: Kinetics and Mechanism,
    46 Environ. Sci. Technol. 20, 11095-11103 (2012).

                                                  14
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 15 of 48



  treatment plants which supply many American cities with water.

         54.     These studies did not appreciate the full extent of NDMA formation risk from

  ranitidine; specifically, the added danger of this drug having not only a labile DMA group but

  also a readily available nitroso source in its nitrite group on the opposite terminus of the

  molecule. Recent testing of NDMA levels in ranitidine batches are so high that the nitroso for

  NDMA likely comes from no other source than the ranitidine molecule itself.

         55.     Valisure, LLC is an online pharmacy that also runs an analytical laboratory that is

  ISO 17025 accredited by the International Organization for Standardization (“ISO”) – an

  accreditation recognizing the laboratories technical competence for regulatory. Valisure’s

  mission is to help ensure the safety, quality, and consistency of medications and supplements in

  the market. In response to rising concerns about counterfeit medications, generics, and overseas

  manufacturing, Valisure developed proprietary analytical technologies that it uses in addition to

  FDA standard assays to test every batch of every medication it dispenses.

         56.     As part of its testing of Zantac, and other ranitidine products, in every lot tested,

  Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO 17025 accredited

  laboratory used FDA recommended GC/MS headspace analysis method FY19-005-DPA8 for the

  determination of NDMA levels. As per the FDA protocol, this method was validated to a lower

  limit of detection of 25 ng.18 The results of Valisure’s testing show levels of NDMA well above

  2 million ng per 150 mg Zantac tablet, shown below in Table 1.




  18
    US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine
   (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S.

                                                   15
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 16 of 48



      Table 1 – Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol

      150 mg Tablets or equivalent               Lot #                NDMA per tablet (ng)

      Reference Powder*                          125619               2,472,531

      Zantac, Brand OTC                          18M498M              2,511,469

      Zantac (mint), Brand OTC                   18H546               2,834,798

      Wal-Zan, Walgreens                         79L800819A           2,444,046

      Wal-Zan (mint), Walgreens                  8ME2640              2,635,006

      Ranitidine, CVS                            9BE2773              2,520,311

      Zantac (mint), CVS                         9AE2864              3,267,968

      Ranitidine, Equate                         9BE2772              2,479,872

      Ranitidine (mint), Equate                  8ME2642              2,805,259

      Ranitidine, Strides                        77024060A            2,951,649



         57.    Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150 mg Zantac

  tablet. Considering the FDA’s permissible limit is 96 ng, this would put the level of NDMA at

  28,000 times the legal limit. In terms of smoking, a person would need to smoke at least 6,200

  cigarettes to achieve the same levels of NDMA found in one 150 mg dose of Zantac.

         58.    Valisure, however, was concerned that the extremely high levels of NDMA

  observed in its testing were a product of the modest oven heating parameter of 130 °C in the

  FDA recommended GC/MS protocol. So, Valisure developed a low temperature GC/MS method

  that could still detect NDMA but would only subject samples to 37 °C, the average temperature

  of the human body. This method was validated to a lower limit of detection of 100 ng.

         59.    Valisure tested ranitidine tablets by themselves and in conditions simulating the



                                                 16
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 17 of 48



  human stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50 mM potassium

  chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin per liter) and

  “Simulated Intestinal Fluid” (“SIF” 50 mM potassium chloride, 50 mM potassium phosphate

  monobasic adjusted to pH 6.8 with hydrochloric acid and sodium hydroxide) were used alone

  and in combination with various concentrations of nitrite, which is commonly ingested in foods

  like processed meats and is elevated in the stomach by antacid drugs.

          60.     Indeed, Zantac was specifically advertised to be used when consuming foods

  containing high levels of nitrates, like tacos, pizza, etc.19

          61.     The results of Valisure’s tests on ranitidine tablets in biologically relevant

  conditions demonstrate significant NDMA formation under simulated gastric conditions with

  nitrite present (see Table 2).




  19
    See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night;
   https://youtu.be/jzS2kuB5_wg; https://youtu.be/Z3QMwkSUlEg;
   https://youtu.be/qvh9gyWqQns.

                                                     17
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 18 of 48




       Table 2 – Valisure Biologically relevant tests for NDMA formation

       Ranitidine Tablet Studies                    NDMA (ng/mL)             NDMA per tablet (ng)

       Tablet without Solvent                       Not Detected             Not Detected

       Tablet                                       Not Detected             Not Detected

       Simulated Gastric Fluid (“SGF”)              Not Detected             Not Detected

       Simulated Intestinal Fluid                   Not Detected             Not Detected

       SGF with 10 mM Sodium Nitrite                Not Detected             Not Detected

       SGF with 25 mM Sodium Nitrite                236                      23,600

       SGF with 50 mM Sodium Nitrite                3,045                    304,500



         62.     Under biologically relevant conditions, when nitrites are present, staggeringly

  high levels of NDMA are found in one dose of 150 mg Zantac, ranging between 245 and 3,100

  times above the FDA-allowable limit. In terms of smoking, one would need to smoke over 500

  cigarettes to achieve the same levels of NDMA found in one dose of 150 mg Zantac at the 25 ng

  level (over 7,000 for the 50 μg level).

         63.     Antacid drugs are known to increase stomach pH and thereby increase the growth

  of nitrite-reducing bacteria which further elevate levels of nitrite. This fact is well known and

  even present in the warning labels of antacids like Prevacid (lansoprazole) and was specifically

  studied with ranitidine in the original approval of the drug. Thus, higher levels of nitrites in

  patients regularly taking Zantac would be expected.

         64.     In fact, NDMA formation in the stomach has been a concern for many years and

  specifically ranitidine has been implicated as a cause of NDMA formation by multiple research



                                                   18
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 19 of 48



  groups, including those at Stanford University.

         65.     Existing research shows that ranitidine interacts with nitrites and acids in the

  chemical environment of the human stomach to form NDMA. In vitro tests demonstrate that

  when ranitidine undergoes “nitrosation” (the process of a compound being converted into nitroso

  derivatives) by interacting with gastric fluids in the human stomach, the by-product created is

  DMA – which is an amine present in ranitidine itself. When DMA is released, it can be

  nitrosated even further to form NDMA, a secondary N-nitrosamine.

         66.     Moreover, in addition to the gastric fluid mechanisms investigated in the scientific

  literature, Valisure identified a possible enzymatic mechanism for the liberation of ranitidine’s

  DMA group via the human enzyme dimethylarginine dimethylaminohydrolase (“DDAH”),

  which can occur in other tissues and organs separate from the stomach.

         67.     Liberated DMA can lead to the formation of NDMA when exposed to nitrite

  present on the ranitidine molecule, nitrite freely circulating in the body, or other potential

  pathways, particularly in weak acidic conditions such as that in the kidney or bladder. The

  original scientific paper detailing the discovery of the DDAH enzyme in 1989 comments on the

  propensity of DMA to form NDMA: “This report also provides a useful knowledge for an

  understanding of the endogenous source of dimethylamine as a precursor of a potent carcinogen,

  dimethylnitrosamine [NDMA].”20

         68.     In Figure 2, below, computational modelling demonstrates that ranitidine (shown

  in green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in grey) in a manner

  similar to the natural substrate of DDAH-1 known as asymmetric dimethylarginine (“ADMA,”




  20
    Ogawa, et al., Purification and properties of a new enzyme, NG, NG-dimethylarginine
   dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).

                                                    19
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 20 of 48



  shown in blue).

               Figure 2 – Computational Modelling of Ranitidine Binding to
                                   DDAH-1 Enzyme




         69.     These results indicate that the enzyme DDAH-1 increases formation of NDMA in

  the human body when ranitidine is present; therefore, the expression of the DDAH-1 gene is

  useful for identifying organs most susceptible to this action.

         70.     Figure 3 below, derived from the National Center for Biotechnology Information,

  illustrates the expression of the DDAH-1 gene in various tissues in the human body.




                                                   20
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 21 of 48




          Figure 3 – Expression levels of DDAH-1 enzyme by Organ




         71.     DDAH-1 is most strongly expressed in the kidneys but also broadly distributed

  throughout the body, such as in the liver, stomach, bladder, brain, colon, and prostate. This

  offers both a general mechanism for NDMA formation in the human body from ranitidine and

  specifically raises concern for the effects of NDMA on numerous organs, including the bladder.

         72.     In addition to the aforementioned in vitro studies that suggest a strong connection

  between ranitidine and NDMA formation, in vivo clinical studies in living animals add further

  weight to concern over this action and overall potential carcinogenicity. A study published in the

  journal Carcinogenesis in 1983 titled “Genotoxic effects in rodents given high oral doses of

  ranitidine and sodium nitrite” specifically suspected the carcinogenic nature of ranitidine in

  combination with nitrite. The authors of this study concluded: “Our experimental findings have

  shown that simultaneous oral administration in rats of high doses of ranitidine and NaNO2




                                                  21
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 22 of 48



  [nitrite] can produce DNA fragmentation either in liver or in gastric mucosa.”21

         73.      The human data, although limited at this point, is even more concerning. A study

  completed and published in 2016 by Stanford University observed that healthy individuals, both

  male and female, who ingested Zantac 150 mg tablets produced roughly 400 times elevated

  amounts of NDMA in their urine (over 47,000 ng) in the proceeding 24 hours after ingestion.22

         74.      Likely due to the perceived high safety profile of ranitidine, very few

  epidemiological studies have been conducted on this drug.

         75.      A 2004 study published by the National Cancer Institute investigated 414 cases of

  peptic ulcer disease reported in 1986 and followed the individual cases for 14 years.23 One of the

  variables investigated by the authors was the patients’ consumption of a prescription antacid,

  either Tagamet (cimetidine) or Zantac (ranitidine). The authors concluded that “[r]ecent use of

  ulcer treatment medication (Tagamet and Zantac) was also related to the risk of bladder cancer,

  and this association was independent of the elevated risk observed with gastric ulcers.”

  Specifically, the authors note that “N-Nitrosamines are known carcinogens, and nitrate ingestion

  has been related to bladder cancer risk.” NDMA is among the most common of the N-

  Nitrosamines.

         76.      A 1982 clinical study in rats compared ranitidine and cimetidine exposure in

  combination with nitrite. When investigating DNA fragmentation in the rats’ livers, no effect

  was observed for cimetidine administered with nitrite, but ranitidine administered with nitrite




  21
     Brambilla, et al., Genotoxic effects in rodents given high oral doses of ranitidine and sodium
    nitrite, 4 CARCINOGENESIS 10, 1281-1285 (1983).
  22
     Zeng, et al., Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine,
    37 CARCINOGENESIS 625-634 (2016).
  23
     Michaud, et al., Peptic ulcer disease and the risk of bladder cancer in a prospective study of
    male health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254 (2004).

                                                   22
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 23 of 48



  resulted in a significant DNA fragmentation.24

          77.    Investigators at Memorial Sloan Kettering Cancer Center are actively studying

  ranitidine to evaluate the extent of the public health implications of these findings. Regarding

  ranitidine, one of the investigators commented:


          A potential link between NDMA and ranitidine is concerning, particularly considering
          the widespread use of this medication. Given the known carcinogenic potential of
          NDMA, this finding may have significant public health implications[.]25

  IV.     Defendants Knew of the NDMA Defect but Failed to Warn or Test

          78.    During the time that Defendants manufactured and sold Zantac in the United

  States, the weight of scientific evidence showed that Zantac exposed users to unsafe levels of

  NDMA. Defendants failed to disclose this risk to consumers on the drug’s label—or through any

  other means—and Defendants failed to report these risks to the FDA.

          79.    Going back as far as 1981, two years before Zantac entered the market, research

  showed elevated rates of NDMA, when properly tested. This was known or should have been

  known by Defendants.

          80.    Defendants concealed the Zantac–NDMA link from consumers in part by not

  reporting it to the FDA, which relies on drug manufacturers (or others, such as those who submit

  citizen petitions) to bring new information about an approved drug like Zantac to the agency’s

  attention.

          81.    Manufacturers of an approved drug are required by regulation to submit an annual

  report to the FDA containing, among other things, new information regarding the drug’s safety


  24
     Brambilla, et al., Genotoxic Effects of Drugs: Experimental Findings Concerning Some
    Chemical Families of Therapeutic Relevance, 52 CHEMICAL CARCINOGENESIS (1982).
  25
     Valisure Citizen Petition, see https://www.valisure.com/wp-content/uploads/Valisure-
    Ranitidine-FDA-Citizen-Petition-v4.12.pdf

                                                    23
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 24 of 48



  pursuant to 21 C.F.R. § 314.81(b)(2):

         The report is required to contain . . . [a] brief summary of significant new information
         from the previous year that might affect the safety, effectiveness, or labeling of the
         drug product. The report is also required to contain a brief description of actions the
         applicant has taken or intends to take as a result of this new information, for example,
         submit a labeling supplement, add a warning to the labeling, or initiate a new study.

         82.     Furthermore:

         The manufacturer’s annual report also must contain copies of unpublished reports and
         summaries of published reports of new toxicological findings in animal studies and in
         vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the
         [manufacturer] concerning the ingredients in the drug product.

  21 C.F.R. § 314.81(b)(2)(v).

         83.     Defendants ignored these regulations and, disregarding the scientific evidence

  available to them, did not report to the FDA significant new information affecting the safety or

  labeling of Zantac.

         84.     Defendants never provided the relevant studies to the FDA, nor did they present

  to the FDA with a proposed disclosure noting the link between ranitidine and NDMA.

         85.     In a 1981 study published by GSK, the originator of the ranitidine molecule, the

  metabolites of ranitidine in urine were studied using liquid chromatography.26 Many metabolites

  were listed, though there is no indication that NDMA was looked for. Plaintiff believes this was

  intentional—a gambit by the manufacturer to avoid detecting a carcinogen in their product.

         86.     Indeed, in that same year, Dr. de Flora published a note in the Lancet discussing

  the results of his experiments showing that ranitidine was turning into mutagenic N-nitroso

  compounds, of which NDMA is one, in human gastric fluid when accompanied by nitrites – a




  26
    Carey, et al., Determination of ranitidine and its metabolites in human urine by reversed-
   phase ion-pair high-performance liquid chromatography, 255 J. CHROMATOGRAPHY B:
   BIOMEDICAL SCI. & APPL. 1, 161-168 (1981).

                                                  24
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 25 of 48



  substance commonly found in food and in the body. The Defendants were aware of this as GSK

  specifically responded to the note and attempted to discredit it. Notwithstanding this legal risk

  signal, GSK did not test for this alarming cancer risk, and it did so intentionally.

         87.     By 1987, after numerous studies raised concerns over ranitidine and cancerous

  nitroso compounds (discussed previously), GSK published a clinical study specifically

  investigating gastric contents in human patients and N-nitroso compounds.27 This study

  specifically indicated that there were no elevated levels of N-nitroso compounds (of which

  NDMA is one). However, the study was rigged to fail. It used an analytical system called a

  “nitrogen oxide assay” for the determination of N-nitrosamines, which was developed for

  analyzing food and is a detection method that indirectly and non-specifically measures N-

  nitrosamines. Furthermore, in addition to this approach being less accurate, GSK also removed

  all gastric samples that contained ranitidine out of concern that samples with ranitidine would

  contain “high concentrations of N-nitroso compounds being recorded.” So, without the chemical

  being present in any sample, any degradation into NDMA could not, by design, be observed.

  Again, this spurious test was intentional and designed to mask any potential cancer risk.

         88.     In fact, on information and belief, none of the Defendants never used a mass

  spectrometry assay to test for the presence of nitrosamines in any of the studies and trials they

  did in connection with their trials associated with the ranitidine NDA. That is because when

  using mass spectrometry, it requires heating of up to 130 degrees Celsius, which can result in

  excessive amounts of nitrosamines being formed. Had the Defendants used a mass spectrometry

  assay, it would have revealed in the finding of large amounts of NDMA, and the FDA would




  27
    Thomas, et al., Effects of one year’s treatment with ranitidine and of truncal vagotomy on
   gastric contents, 6 GUT. Vol. 28, 726-738 (1987).

                                                   25
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 26 of 48



  never have approved Zantac as being safe.

         89.     There are multiple alternatives to Zantac that do not pose the same risk, such as

  Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec), Esomeprazole (Nexium),

  and Lansoprazole (Prevacid).

  V.     Plaintiff-Specific Allegations

         90.     Plaintiff began using Zantac in the 1990’s and continued to use it through 2012.

  She took over 300 mg per week.

         91.     In 2012, Plaintiff was diagnosed with colon cancer.

         92.     Based on prevailing scientific evidence, exposure to Zantac (and the attendant

  NDMA) can cause colon cancer in humans.

         93.     Plaintiff’s cancer was caused by ingestion of Zantac.

         94.     Had any Defendant warned Plaintiff that Zantac could lead to exposure to NDMA

  or, in turn, cancer, Plaintiff would not have taken Zantac.

         95.     Plaintiff did not learn of the link between cancer and Zantac exposure until

  approximately November 2019.

  VI.    Exemplary / Punitive Damages Allegations

         96.     Defendants’ conduct as alleged herein was done with reckless disregard for

  human life, oppression, and malice. Defendants were fully aware of the safety risks of Zantac,

  particularly the carcinogenic potential of Zantac as it transforms into NDMA within the chemical

  environment of the human body. Nonetheless, Defendants deliberately crafted their label,

  marketing, and promotion to mislead consumers.

         97.     This was not done by accident or through some justifiable negligence. Rather,

  Defendants knew that it could turn a profit by convincing consumers that Zantac was harmless to




                                                  26
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 27 of 48



  humans, and that full disclosure of the true risks of Zantac would limit the amount of money

  Defendants would make selling Zantac. Defendants’ object was accomplished not only through

  their misleading label, but through a comprehensive scheme of selective misleading research and

  testing, false advertising, and deceptive omissions as more fully alleged throughout this pleading.

  Plaintiff was denied the right to make an informed decision about whether to purchase and use

  Zantac, knowing the full risks attendant to that use. Such conduct was done with conscious

  disregard of Plaintiff’s rights.

          98.     Accordingly, Plaintiff requests punitive damages against Defendants for the

  harms caused to Plaintiff.

                                          CAUSES OF ACTION

                           COUNT I: STRICT LIABILITY – DESIGN DEFECT

          99.     Plaintiff incorporates by reference each allegation set forth in preceding

  paragraphs as if fully stated herein.

          100.    Plaintiff brings this strict liability claim against Defendants for defective design.

          101.    At all relevant times, Defendants engaged in the business of testing, developing,

  designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

  which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby

  placing Zantac products into the stream of commerce. These actions were under the ultimate

  control and supervision of Defendants. At all relevant times, Defendants designed, researched,

  developed, manufactured, produced, tested, assembled, labeled, advertised, promoted, marketed,

  sold, and distributed the Zantac products used by Plaintiff, as described herein.

          102.    At all relevant times, Defendants’ Zantac products were manufactured, designed,

  and labeled in an unsafe, defective, and inherently dangerous manner that was dangerous for use




                                                    27
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 28 of 48



  by or exposure to the public, including Plaintiff.

         103.    At all relevant times, Defendants’ Zantac products reached the intended

  consumers, handlers, and users or other persons coming into contact with these products within

  this judicial district and throughout the United States, including Plaintiff, without substantial

  change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

  Defendants. At all relevant times, Defendants registered, researched, manufactured, distributed,

  marketed, and sold Zantac products within this judicial district and aimed at a consumer market

  within this judicial district. Defendants were at all relevant times involved in the retail and

  promotion of Zantac products marketed and sold in this judicial district.

         104.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

  manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective

  in design and formulation in that, when they left the control of Defendants’ manufacturers and/or

  suppliers, they were unreasonably dangerous and dangerous to an extent beyond that which an

  ordinary consumer would contemplate.

         105.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

  manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective

  in design and formulation in that, when they left the hands of Defendants’ manufacturers and/or

  suppliers, the foreseeable risks exceeded the alleged benefits associated with their design and

  formulation.

         106.    At all relevant times, Defendants knew or had reason to know that Zantac

  products were defective and were inherently dangerous and unsafe when used in the manner

  instructed and provided by Defendants.

         107.    Therefore, at all relevant times, Defendants’ Zantac products, as researched,




                                                   28
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 29 of 48



  tested, developed, designed, registered, licensed, manufactured, packaged, labeled, distributed,

  sold, and marketed by Defendants were defective in design and formulation, in one or more of

  the following ways:

             a. When placed in the stream of commerce, Defendants’ Zantac products were

                 defective in design and formulation, and, consequently, dangerous to an extent

                 beyond that

                 which an ordinary consumer would contemplate;

             b. When placed in the stream of commerce, Defendants’ Zantac products were

                 unreasonably dangerous in that they were hazardous and posed a grave risk of

                 cancer and other serious illnesses when used in a reasonably anticipated manner;

             c. When placed in the stream of commerce, Defendants’ Zantac products contained

                 unreasonably dangerous design defects and were not reasonably safe when used

                 in a reasonably anticipated or intended manner;

             d. Defendants did not sufficiently test, investigate, or study their Zantac products

                 and, specifically, the ability for Zantac to transform into the carcinogenic

                 compound NDMA within the human body;

             e. Exposure to Zantac products presents a risk of harmful side effects that outweigh

                 any potential utility stemming from the use of the drug;

             f. Defendants knew or should have known at the time of marketing Zantac products

                 that exposure to Zantac could result in cancer and other severe illnesses and

                 injuries;

             g. Defendants did not conduct adequate post-marketing surveillance of their Zantac

                 products; and




                                                  29
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 30 of 48



             h. Defendants could have employed safer alternative designs and formulations.

         108.    Plaintiff used and was exposed to Defendants’ Zantac products without

  knowledge of Zantac’s dangerous characteristics.

         109.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

  of Defendants’ Zantac products in an intended or reasonably foreseeable manner without

  knowledge of Zantac’s dangerous characteristics.

         110.    Plaintiff could not reasonably have discovered the defects and risks associated

  with Zantac products before or at the time of exposure due to the Defendants’ suppression or

  obfuscation of scientific information linking Zantac to cancer.

         111.    The harm caused by Defendants’ Zantac products far outweighed their benefit,

  rendering Defendants’ product dangerous to an extent beyond that which an ordinary consumer

  would contemplate. Defendants’ Zantac products were and are more dangerous than alternative

  products, and Defendants could have designed Zantac products to make them less dangerous.

  Indeed, at the time Defendants designed Zantac products, the state of the industry’s scientific

  knowledge was such that a less risky design or formulation was attainable.

         112.    At the time Zantac products left Defendants’ control, there was a practical,

  technically feasible, and safer alternative design that would have prevented the harm without

  substantially impairing the reasonably anticipated or intended function of Defendants’ Zantac

  products. For example, the Defendants could have added ascorbic acid (Vitamin C) to each dose

  of Zantac, which is known to scavenge nitrites and reduce the ability of the body to recombine

  ranitidine into NDMA.28



  28
    See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous formation of N
   nitrosodimethylamine and N-nitrosopiperidine in humans. 428 MUTAT. RES., FUNDAM. MOL.
   MECH. MUTAGEN. 353–361 (1999); Garland, et al., Urinary excretion of nitrosodimethylamine

                                                   30
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 31 of 48



         113.    Defendants’ defective design of Zantac products was willful, wanton, malicious,

  and conducted with reckless disregard for the health and safety of users of the Zantac products,

  including Plaintiff.

         114.    Therefore, as a result of the unreasonably dangerous condition of their Zantac

  products, Defendants are strictly liable to Plaintiff.

         115.    The defects in Defendants’ Zantac products were substantial and contributing

  factors in causing Plaintiff’s injuries, and, but for Defendants’ misconduct and omissions,

  Plaintiff would not have sustained injuries.

         116.    Defendants’ conduct, as described above, was reckless. Defendants risked the

  lives of consumers and users of their products, including Plaintiff, with knowledge of the safety

  problems associated with Zantac products, and suppressed this knowledge from the general

  public. Defendants made conscious decisions not to redesign, warn or inform the unsuspecting

  public. Defendants’ reckless conduct warrants an award of punitive damages.

         117.    As a direct and proximate result of Defendants placing their defective Zantac

  products into the stream of commerce, and the resulting injuries, Plaintiff sustained pecuniary

  loss including general damages in a sum which exceeds the jurisdictional minimum of this Court.

         118.    As a proximate result of Defendants placing their defective Zantac products into

  the stream of commerce, as alleged herein, there was a measurable and significant interval of

  time during which Plaintiff has suffered great mental anguish and other personal injury and

  damages.

         119.    As a proximate result of the Defendants placing their defective Zantac products




   and nitrosoproline in humans: Interindividual and intraindividual differences and the effect of
   administered ascorbic acid and α-tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).

                                                    31
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 32 of 48



  into the stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of

  earning capacity.

         120.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

                      COUNT II: STRICT LIABILITY – FAILURE TO WARN

         121.    Plaintiff incorporates by reference each allegation set forth in preceding

  paragraphs as if fully stated herein.

         122.    Plaintiff brings this strict liability claim against Defendants for failure to warn.

         123.    At all relevant times, Defendants engaged in the business of testing, developing,

  designing, manufacturing, marketing, selling, distributing, and promoting Zantac products which

  are defective and unreasonably dangerous to consumers, including Plaintiff, because they do not

  contain adequate warnings or instructions concerning the dangerous characteristics of Zantac and

  NDMA. These actions were under the ultimate control and supervision of Defendants. At all

  relevant times, Defendants registered, researched, manufactured, distributed, marketed, and sold

  Zantac and other ranitidine formulations within this judicial district and aimed at a consumer

  market. Defendants were at all relevant times involved in the retail and promotion of Zantac

  products marketed and sold in in this judicial district.

         124.    Defendants researched, developed, designed, tested, manufactured, inspected,

  labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

  commerce their Zantac products, and in the course of same, directly advertised or marketed the

  products to consumers and end users, including Plaintiff, and therefore had a duty to warn of the

  risks associated with the use of Zantac products.




                                                   32
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 33 of 48



          125.    At all relevant times, Defendants had a duty to properly test, develop, design,

  manufacture, inspect, package, label, market, promote, sell, distribute, maintain, supply, provide

  proper warnings, and take such steps as necessary to ensure their Zantac products did not cause

  users and consumers to suffer from unreasonable and dangerous risks. Defendants had a

  continuing duty to warn Plaintiff of dangers associated with Zantac. Defendants, as a

  manufacturer, seller, or distributor of pharmaceutical medication, are held to the knowledge of an

  expert in the field.

          126.    At the time of manufacture, Defendants could have provided the warnings or

  instructions regarding the full and complete risks of Zantac products because they knew or

  should have known of the unreasonable risks of harm associated with the use of and/or exposure

  to such products.

          127.    At all relevant times, Defendants failed and deliberately refused to investigate,

  study, test, or promote the safety or to minimize the dangers to users and consumers of their

  product and to those who would foreseeably use or be harmed by Defendants’ Zantac products,

  including Plaintiff.

          128.    Even though Defendants knew or should have known that Zantac posed a grave

  risk of harm, they failed to exercise reasonable care to warn of the dangerous risks associated

  with use and exposure. The dangerous propensities of their products and the carcinogenic

  characteristics of NDMA as produced within the human body as a result of ingesting Zantac, as

  described above, were known to Defendants, or scientifically knowable to Defendants through

  appropriate research and testing by known methods, at the time they distributed, supplied or sold

  the product, and were not known to end users and consumers, such as Plaintiff.

          129.    Defendants knew or should have known that their products created significant




                                                   33
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 34 of 48



  risks of serious bodily harm to consumers, as alleged herein, and Defendants failed to adequately

  warn consumers, i.e., the reasonably foreseeable users, of the risks of exposure to their products.

  Defendants have wrongfully concealed information concerning the dangerous nature of Zantac

  and the potential for ingested Zantac to transform into the carcinogenic NDMA compound, and

  further, have made false and/or misleading statements concerning the safety of Zantac products.

         130.    At all relevant times, Defendants’ Zantac products reached the intended

  consumers, handlers, and users or other persons coming into contact with these products within

  this judicial district and throughout the United States, including Plaintiff, without substantial

  change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

  Defendants.

         131.    Plaintiff was exposed to Defendants’ Zantac products without knowledge of their

  dangerous characteristics.

         132.    At all relevant times, Plaintiff used and/or was exposed to the use of Defendants’

  Zantac products while using them for their intended or reasonably foreseeable purposes, without

  knowledge of their dangerous characteristics.

         133.    Plaintiff could not have reasonably discovered the defects and risks associated

  with Zantac products prior to or at the time of Plaintiff consuming Zantac. Plaintiff relied upon

  the skill, superior knowledge, and judgment of Defendants to know about and disclose serious

  health risks associated with using Defendants’ products.

         134.    Defendants knew or should have known that the minimal warnings disseminated

  with their Zantac products were inadequate, failed to communicate adequate information on the

  dangers and safe use/exposure, and failed to communicate warnings and instructions that were

  appropriate and adequate to render the products safe for their ordinary, intended and reasonably




                                                   34
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 35 of 48



  foreseeable uses.

            135.   The information that Defendants did provide or communicate failed to contain

  relevant warnings, hazards, and precautions that would have enabled consumers such as Plaintiff

  to utilize the products safely and with adequate protection. Instead, Defendants disseminated

  information that was inaccurate, false, and misleading, and which failed to communicate

  accurately or adequately the comparative severity, duration, and extent of the risk of injuries with

  use of and/or exposure to Zantac; continued to aggressively promote the efficacy of their

  products, even after they knew or should have known of the unreasonable risks from use or

  exposure; and concealed, downplayed, or otherwise suppressed, through aggressive marketing

  and promotion, any information or research about the risks and dangers of ingesting Zantac.

            136.   This alleged failure to warn is not limited to the information contained on

  Zantac’s labeling. The Defendants were able, in accord with federal law, to comply with

  relevant state law by disclosing the known risks associated with Zantac through other non-

  labeling mediums, i.e., promotion, advertisements, public service announcements, and/or public

  information sources. But the Defendants did not disclose these known risks through any

  medium.

            137.   Defendants are liable to Plaintiff for injuries caused by their negligent or willful

  failure, as described above, to provide adequate warnings or other clinically relevant information

  and data regarding the appropriate use of their products and the risks associated with the use of

  Zantac.

            138.   Had Defendants provided adequate warnings and instructions and properly

  disclosed and disseminated the risks associated with their Zantac products, Plaintiff could have

  avoided the risk of developing injuries and could have obtained or used alternative medication.




                                                     35
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 36 of 48



         139.    As a direct and proximate result of Defendants placing defective Zantac products

  into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss resulting and

  general damages in a sum exceeding the jurisdictional minimum of this Court.

         140.    As a proximate result of Defendants placing defective Zantac products into the

  stream of commerce, as alleged herein, there was a measurable and significant interval of time

  during which Plaintiff suffered great mental anguish and other personal injury and damages.

         141.    As a proximate result of Defendants placing defective Zantac products into the

  stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of earning

  capacity.

         142.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

                                    COUNT III: NEGLIGENCE

         143.    Plaintiff incorporates by reference each allegation set forth in preceding

  paragraphs as if fully stated herein.

         144.    Defendants, directly or indirectly, caused Zantac products to be sold, distributed,

  packaged, labeled, marketed, promoted, and/or used by Plaintiff. At all relevant times,

  Defendants registered, researched, manufactured, distributed, marketed, and sold Zantac within

  this judicial district and aimed at a consumer market within this district.

         145.    At all relevant times, Defendants had a duty to exercise reasonable care in the

  design, research, manufacture, marketing, advertisement, supply, promotion, packaging, sale,

  and distribution of Zantac products, including the duty to take all reasonable steps necessary to

  manufacture, promote, and/or sell a product that was not unreasonably dangerous to consumers




                                                   36
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 37 of 48



  and users of the product.

         146.    At all relevant times, Defendants had a duty to exercise reasonable care in the

  marketing, advertisement, and sale of the Zantac products. Defendants’ duty of care owed to

  consumers and the general public included providing accurate, true, and correct information

  concerning the risks of using Zantac and appropriate, complete, and accurate warnings

  concerning the potential adverse effects of Zantac and, in particular, its ability to transform into

  the carcinogenic compound NDMA.

         147.    At all relevant times, Defendants knew or, in the exercise of reasonable care,

  should have known of the hazards and dangers of Zantac and, specifically, the carcinogenic

  properties of NDMA when Zantac is ingested.

         148.    Accordingly, at all relevant times, Defendants knew or, in the exercise of

  reasonable care, should have known that use of Zantac products could cause or be associated

  with Plaintiff’s injuries, and thus, create a dangerous and unreasonable risk of injury to the users

  of these products, including Plaintiff.

         149.    Defendants also knew or, in the exercise of reasonable care, should have known

  that users and consumers of Zantac were unaware of the risks and the magnitude of the risks

  associated with use of Zantac.

         150.    As such, Defendants breached their duty of reasonable care and failed to exercise

  ordinary care in the design, research, development, manufacture, testing, marketing, supply,

  promotion, advertisement, packaging, sale, and distribution of Zantac products, in that

  Defendants manufactured and produced defective Zantac which carries the potential to transform

  into the carcinogenic compound NDMA; knew or had reason to know of the defects inherent in

  their products; knew or had reason to know that a user’s or consumer’s use of the products




                                                   37
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 38 of 48



  created a significant risk of harm and unreasonably dangerous side effects; and failed to prevent

  or adequately warn of these risks and injuries. Indeed, Defendants deliberately refused to test

  Zantac products because they knew that the chemical posed serious health risks to humans.

         151.    Defendants were negligent in their promotion of Zantac, outside of the labeling

  context, by failing to disclose material risk information as part of their promotion and marketing

  of Zantac, including the internet, television, print advertisements, etc. Nothing prevented

  Defendants from being honest in their promotional activities, and, in fact, Defendants had a duty

  to disclose the truth about the risks associated with Zantac in their promotional efforts, outside of

  the context of labeling.

         152.    Despite their ability and means to investigate, study, and test the products and to

  provide adequate warnings, Defendants failed to do so. Indeed, Defendants wrongfully

  concealed information and further made false and/or misleading statements concerning the safety

  and use of Zantac.

         153.    Defendants’ negligence included:

             a. Manufacturing, producing, promoting, formulating, creating, developing,

                 designing, selling, and/or distributing Zantac products without thorough and

                 adequate pre- and post-market testing;

             b. Manufacturing, producing, promoting, formulating, creating, developing,

                 designing, selling, and/or distributing Zantac while negligently and/or

                 intentionally concealing and failing to disclose the results of trials, tests, and

                 studies of Zantac and the carcinogenic potential of NDMA as created in the

                 human body as a result of ingesting Zantac, and, consequently, the risk of serious

                 harm associated with human use of Zantac;




                                                   38
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 39 of 48



           c. Failing to undertake sufficient studies and conduct necessary tests to determine

              whether or not Zantac products were safe for their intended consumer use;

           d. Failing to use reasonable and prudent care in the design, research, manufacture,

              and development of Zantac products so as to avoid the risk of serious harm

              associated with the prevalent use of Zantac products;

           e. Failing to design and manufacture Zantac products so as to ensure they were at

              least as safe and effective as other medications on the market intended to treat the

              same symptoms;

           f. Failing to provide adequate instructions, guidelines, and safety precautions to

              those persons Defendants could reasonably foresee would use Zantac products;

           g. Failing to disclose to Plaintiff, users/consumers, and the general public that use of

              Zantac presented severe risks of cancer and other grave illnesses;

           h. Failing to warn Plaintiff, consumers, and the general public that the product’s risk

              of harm was unreasonable and that there were safer and effective alternative

              medications available to Plaintiff and other consumers;

           i. Systematically suppressing or downplaying contrary evidence about the risks,

              incidence, and prevalence of the side effects of Zantac products;

           j. Representing that their Zantac products were safe for their intended use when, in

              fact, Defendants knew or should have known the products were not safe for their

              intended purpose;

           k. Declining to make or propose any changes to Zantac products’ labeling or other

              promotional materials that would alert consumers and the general public of the

              risks of Zantac;




                                                39
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 40 of 48



             l. Advertising, marketing, and recommending the use of the Zantac products, while

                 concealing and failing to disclose or warn of the dangers known (by Defendants)

                 to be associated with or caused by the use of or exposure to Zantac;

             m. Continuing to disseminate information to their consumers, which indicate or

                 imply that Defendants’ Zantac products are not unsafe for regular consumer use;

                 and

             n. Continuing the manufacture and sale of their products with the knowledge that the

                 products were unreasonably unsafe and dangerous.

         154.    Defendants knew and/or should have known that it was foreseeable consumers

  such as Plaintiff would suffer injuries as a result of Defendants’ failure to exercise ordinary care

  in the manufacturing, marketing, labeling, distribution, and sale of Zantac.

         155.    Plaintiff did not know the nature and extent of the injuries that could result from

  the intended use of and/or exposure to Zantac.

         156.    Defendants’ negligence was the proximate cause of Plaintiff’s injuries, i.e., absent

  Defendants’ negligence, Plaintiff would not have developed cancer.

         157.    Defendants’ conduct, as described above, was reckless. Defendants regularly

  risked the lives of consumers and users of their products, including Plaintiff, with full knowledge

  of the dangers of their products. Defendants have made conscious decisions not to redesign, re-

  label, warn, or inform the unsuspecting public, including Plaintiff. Defendants’ reckless conduct

  therefore warrants an award of punitive damages.

         158.    As a direct and proximate result of Defendants placing defective Zantac products

  into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss and general

  damages in a sum exceeding the jurisdictional minimum of this Court.




                                                   40
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 41 of 48



         159.    As a proximate result of Defendants placing defective Zantac products into the

  stream of commerce, as alleged herein, there was a measurable and significant interval of time

  during which Plaintiff suffered great mental anguish and other personal injury and damages.

         160.    As a proximate result of Defendants placing defective Zantac products into the

  stream of commerce, as alleged herein, Plaintiff sustained a loss of income, and loss of earning

  capacity.

         161.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

                      COUNT IV: BREACH OF EXPRESS WARRANTIES

         162.    Plaintiff incorporates by reference each allegation set forth in preceding

  paragraphs as if fully stated herein.

         163.    At all relevant times, Defendants engaged in the business of testing, developing,

  designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

  which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby

  placing Zantac products into the stream of commerce. These actions were under the ultimate

  control and supervision of Defendants.

         164.    Defendants had a duty to exercise reasonable care in the research, development,

  design, testing, packaging, manufacture, inspection, labeling, distributing, marketing, promotion,

  sale, and release of Zantac products, including a duty to:

              a. ensure that their products did not cause the user unreasonably dangerous side

                 effects;

              b. warn of dangerous and potentially fatal side effects; and




                                                   41
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 42 of 48



             c. disclose adverse material facts, such as the true risks associated with the use of

                 and exposure to Zantac, when making representations to consumers and the

                 general public, including Plaintiff.

         165.    As alleged throughout this pleading, the ability of Defendants to properly disclose

  those risks associated with Zantac is not limited to representations made on the labeling.

         166.    At all relevant times, Defendants expressly represented and warranted to the

  purchasers of their products, by and through statements made by Defendants in labels,

  publications, package inserts, and other written materials intended for consumers and the general

  public, that Zantac products were safe to human health and the environment, effective, fit, and

  proper for their intended use. Defendants advertised, labeled, marketed, and promoted Zantac

  products, representing the quality to consumers and the public in such a way as to induce their

  purchase or use, thereby making an express warranty that Zantac products would conform to the

  representations.

         167.    These express representations include incomplete warnings and instructions that

  purport, but fail, to include the complete array of risks associated with use of and/or exposure to

  Zantac. Defendants knew and/or should have known that the risks expressly included in Zantac

  warnings and labels did not and do not accurately or adequately set forth the risks of developing

  the serious injuries complained of herein. Nevertheless, Defendants expressly represented that

  Zantac products were safe and effective, that they were safe and effective for use by individuals

  such as the Plaintiff, and/or that they were safe and effective as consumer medication.

         168.    The representations about Zantac, as set forth herein, contained or constituted

  affirmations of fact or promises made by the seller to the buyer, which related to the goods and

  became part of the basis of the bargain, creating an express warranty that the goods would




                                                   42
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 43 of 48



  conform to the representations.

         169.    Defendants placed Zantac products into the stream of commerce for sale and

  recommended their use to consumers and the public without adequately warning of the true risks

  of developing the injuries associated with the use of Zantac.

         170.    Defendants breached these warranties because, among other things, Zantac

  products were defective, dangerous, and unfit for use, did not contain labels representing the true

  and adequate nature of the risks associated with their use, and were not merchantable or safe for

  their intended, ordinary, and foreseeable use and purpose. Specifically, Defendants breached the

  warranties in the following ways:

             a. Defendants represented through their labeling, advertising, and marketing

                 materials that Zantac products were safe, and intentionally withheld and

                 concealed information about the risks of serious injury associated with use of

                 Zantac and by expressly limiting the risks associated with use within their

                 warnings and labels; and

             b. Defendants represented that Zantac products were safe for use and intentionally

                 concealed information that demonstrated that Zantac, by transforming into

                 NDMA upon human ingestion, had carcinogenic properties, and that Zantac

                 products, therefore, were not safer than alternatives available on the market.

         171.    Plaintiff detrimentally relied on the express warranties and representations of

  Defendants concerning the safety and/or risk profile of Zantac in deciding to purchase the

  product. Plaintiff reasonably relied upon Defendants to disclose known defects, risks, dangers,

  and side effects of Zantac. Plaintiff would not have purchased or used Zantac had Defendants

  properly disclosed the risks associated with the product, either through advertising, labeling, or




                                                  43
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 44 of 48



  any other form of disclosure.

         172.    Defendants had sole access to material facts concerning the nature of the risks

  associated with their Zantac products, as expressly stated within their warnings and labels, and

  knew that consumers and users such as Plaintiff could not have reasonably discovered that the

  risks expressly included in Zantac warnings and labels were inadequate and inaccurate.

         173.    Plaintiff had no knowledge of the falsity or incompleteness of Defendants’

  statements and representations concerning Zantac.

         174.    Plaintiff used and/or was exposed to Zantac as researched, developed, designed,

  tested, manufactured, inspected, labeled, distributed, packaged, marketed, promoted, sold, or

  otherwise released into the stream of commerce by Defendants.

         175.    Had the warnings, labels, advertisements, or promotional material for Zantac

  products accurately and adequately set forth the true risks associated with the use of such

  products, including Plaintiff’s injuries, rather than expressly excluding such information and

  warranting that the products were safe for their intended use, Plaintiff could have avoided the

  injuries complained of herein.

         176.    As a direct and proximate result of Defendants’ breach of express warranty,

  Plaintiff has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional

  minimum of this Court.

         177.    As a proximate result of Defendants’ breach of express warranty, as alleged

  herein, there was a measurable and significant interval of time during which Plaintiff suffered

  great mental anguish and other personal injury and damages.

         178.    As a proximate result of Defendants’ breach of express warranty, as alleged

  herein, Plaintiff sustained a loss of income and/or loss of earning capacity.




                                                   44
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 45 of 48



          179.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

                       COUNT V: BREACH OF IMPLIED WARRANTIES

          180.    Plaintiff incorporates by reference every allegation set forth in preceding

  paragraphs as if fully stated herein.

          181.    At all relevant times, Defendants engaged in the business of testing, developing,

  designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

  which were and are defective and unreasonably dangerous to consumers, including Plaintiff,

  thereby placing Zantac products into the stream of commerce.

          182.    Before the time Plaintiff used Zantac products, Defendants impliedly warranted to

  their consumers, including Plaintiff, that Zantac products were of merchantable quality and safe

  and fit for the use for which they were intended; specifically, as consumer medication.

          183.    But Defendants failed to disclose that Zantac has dangerous propensities when

  used as intended and that use of Zantac products carries an increased risk of developing severe

  injuries, including Plaintiff’s injuries.

          184.    Plaintiff was an intended beneficiary of the implied warranties made by

  Defendants to purchasers of their Zantac products.

          185.    The Zantac products were expected to reach and did in fact reach consumers and

  users, including Plaintiff, without substantial change in the condition in which they were

  manufactured and sold by Defendants.

          186.    At all relevant times, Defendants were aware that consumers and users of their

  products, including Plaintiff, would use Zantac products as marketed by Defendants, which is to




                                                   45
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 46 of 48



  say that Plaintiff was a foreseeable user of Zantac.

         187.    Defendants intended that Zantac products be used in the manner in which

  Plaintiff, in fact, used them and which Defendants impliedly warranted to be of merchantable

  quality, safe, and fit for this use, even though Zantac was not adequately tested or researched.

         188.    In reliance upon Defendants’ implied warranty, Plaintiff used Zantac as instructed

  and labeled and in the foreseeable manner intended, recommended, promoted, and marketed by

  Defendants.

         189.    Plaintiff could not have reasonably discovered or known of the risks of serious

  injury associated with Zantac.

         190.    Defendants breached their implied warranty to Plaintiff in that Zantac products

  were not of merchantable quality, safe, or fit for their intended use, or adequately tested. Zantac

  has dangerous propensities when used as intended and can cause serious injuries, including those

  injuries complained of herein.

         191.    The harm caused by Defendants’ Zantac products far outweighed their benefit,

  rendering the products more dangerous than an ordinary consumer or user would expect and

  more dangerous than alternative products.

         192.    As a direct and proximate result of Defendants’ breach of implied warranty,

  Plaintiff has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional

  minimum of this Court.

         193.    As a proximate result of the Defendants’ breach of implied warranty, as alleged

  herein, there was a measurable and significant interval of time during which Plaintiff suffered

  great mental anguish and other personal injury and damages.

         194.    As a proximate result of Defendants’ breach of implied warranty, as alleged




                                                   46
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 47 of 48



  herein, Plaintiff sustained a loss of income and/or loss of earning capacity.

         195.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

                                      JURY TRIAL DEMAND

         196.    Plaintiff demands a trial by jury on all the triable issues within this pleading.

                                      PRAYER FOR RELIEF

         197.    WHEREFORE, Plaintiff requests the Court to enter judgment in Plaintiff’s favor

  and against the Defendants for:

                 a.      actual or compensatory damages in such amount to be determined at trial

                 and as provided by applicable law;

                 b.      exemplary and punitive damages sufficient to punish and deter the

                 Defendants and others from future wrongful practices;

                 c.      pre-judgment and post-judgment interest;

                 d.      costs including reasonable attorneys’ fees, court costs, and other litigation

                 expenses; and

                 e.      any other relief the Court may deem just and proper.




  Dated: January 7, 2020                    /s/ Mitchell T. Theodore
                                            Mitchell T. Theodore (FL Bar No.: 0103177)
                                            Douglas A. Dellaccio (AL Bar No.: asb-4578-l75d)
                                            (Pro Hac Vice forthcoming)
                                            Lauren S. Miller (AL Bar No.: asb-6193-v74n)
                                            (Pro Hac Vice forthcoming)
                                            CORY WATSON, P.C.
                                            2131 Magnolia Avenue S.
                                            Birmingham, AL 35205



                                                   47
Case 9:20-cv-80013-JIC Document 1 Entered on FLSD Docket 01/07/2020 Page 48 of 48



                                  Telephone: (205) 328-2200
                                  Facsimile: (205) 852-6299
                                  mtheodore@corywatson.com
                                  ddellaccio@corywatson.com
                                  lmiller@corywatson.com

                                  Counsel for Plaintiff




                                        48
